Citation Nr: 0842219	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to service connection for residuals of 
bronchitis and/or pneumonia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1943 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 and later by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that proceeding is associated with the claims 
folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It should be noted that the issues of entitlement to service 
connection for rhinitis and a deviated septum were recently 
granted pursuant to a July 2008 rating decision.  Therefore, 
those issues are no longer before the Board for consideration 
as part of this appeal.  However, the veteran has raised the 
issue of asthma in his March 2004 notice of disagreement; the 
RO has not addressed the asthma issue and it is referred back 
to that office for appropriate action. 

With respect to the sinusitis claim, it is noted that service 
connection was initially denied by the RO in 1946 and again 
in 1948.  The veteran did not appeal the 1948 determination 
and it became final.  He subsequently attempted to reopen the 
claim in 1962, and that request was also denied.  Again, no 
appeal was pursued and the claim became final.  Accordingly, 
this issue is appropriately characterized as indicated on the 
title page of this decision.

Further regarding the sinusitis claim, the veteran has 
repeatedly indicated that he never intended for this issue to 
be adjudicated, and that he did not, in fact, suffer from 
sinus problems.  In this regard, it is observed that the 
September 2002 claim form that prompted the April 2003 rating 
on appeal did not actually mention sinusitis.  Nevertheless, 
the claim was considered and denied by the RO in April 2003.  
The veteran noted sinusitis in a March 2004 notice of 
disagreement and a statement of the case was issued in March 
2005.  The VA Form 9, submitted in May 2005 did not indicate 
an intent to appeal the sinusitis.  However, for whatever 
reason, the RO included the issue on subsequent supplemental 
statements of the case (SSOC), and the issue was considered 
before the Board in September 2007.  Given this, and noting 
that a valid withdrawal comporting to 38 C.F.R. § 20.204 has 
not been submitted, the issue is deemed to still be in 
appellate status.  

Finally, in the interests of clarity, it is noted that an 
October 2007 letter from the RO to the veteran indicated that 
the April 2003 rating decision on the issue of sinusitis had 
become final.  However, based on the facts as set forth 
above, the RO's action of including the sinusitis issue on 
supplemental statements of the case compels the conclusion 
that the April 2003 determination remains active as to all 
issues on appeal.  Thus, the last final decision denying the 
sinusitis claim is found to be April 1962.  


FINDINGS OF FACT

1.  In a decision dated April 1962, the RO denied service 
connection for sinusitis.  The veteran did not timely perfect 
an appeal of this decision.  

2.  The evidence received since the unappealed April 1962 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
sinusitis.

3.  Chronic bronchitis and recurrent pneumonia are not 
currently shown. 

4.  Bronchitis and pneumonia were not shown in service and 
there is no medical evidence of record that links those 
conditions to military service.


CONCLUSIONS OF LAW

1.  The April 1962 decision of the RO, which denied service 
connection for sinusitis, is final.  38 U.S.C.A.  § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

2.  The evidence received since the April 1962 RO decision is 
not new and material and the claim for service connection for 
sinusitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

3.  Residuals of bronchitis and/or pneumonia were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran was 
previously afforded notification letters in October 2002, 
March 2006, and October 2007.  The letters explained the duty 
to notify the veteran and provide assist in obtaining 
evidence; they also provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The letters also explained what the evidence 
must show to establish entitlement to service connection.  
Although the October 2002 letter did not adequately address 
the fact that new and material evidence was required to 
reopen that claim, that deficiency was addressed in a 
subsequent October 2007 letter, which did provide an 
explanation of the phrase "new and material."  In that 
regard, the Board notes that the veteran has been informed 
through that letter of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty-to-assist letters were not provided before the 
initial adjudication of his claims; however, there was no 
prejudice due to the timing of the letters as the veteran was 
allowed to submit additional evidence, and his claim was 
subsequently readjudicated.  Moreover, the Board notes that 
the veteran has fully argued his claim, and has demonstrated 
that he has actual knowledge of the factors involved in 
substantiating a service connection claim and a claim to 
reopen.  Therefore, in light of his actual knowledge, any 
failure to provide sufficient notice was non-prejudicial.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran's service medical 
records have been obtained.  His recent medical treatment 
records have also been obtained.  He has been afforded a 
hearing with respect to all issues on appeal.  He has also 
been provided a disability evaluation examination for his 
sinusitis and bronchitis and/or pneumonia claims.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
consider the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The veteran in this case seeks service connection for 
sinusitis and residuals of bronchitis or pneumonia.  In 
pertinent part, it is contended that the aforementioned 
disabilities had their origin during the veteran's period of 
active military service.  


I  New and Material Evidence - Sinusitis

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for sinusitis was last 
finally denied in an April 1962 RO decision.  This decision 
coupled with a decision of January 1948, generally denied the 
claim because the evidence of record did not show that a 
sinus disability was incurred in, or related to service.  As 
the veteran did not appeal either decision, it is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

Since this decision is final, the veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id. 

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for sinusitis.  This claim was previously 
denied by a rating decisions dated April 1962 and January 
1948.  At that time, the evidence showed that upon induction 
examination, the examiner noted a history of sinus problems; 
however, the veteran was only shown to have complained of a 
head cold once in service, and his sinuses were otherwise 
noted as "normal" at the time of separation.  A 1946 rating 
decision, which was later confirmed in 1948 and again in 
1962, noted that no residuals of a sinus infection could be 
found.  In fact, no evidence had been presented to show that 
the veteran actually suffered from sinusitis, or that such a 
diagnosis, if rendered, would be related to service.  As 
such, the veteran was denied service connection for 
sinusitis. 

Since that time, while the evidence does show that the 
veteran continues to carry diagnoses of other respiratory 
conditions, including rhinitis, asthma, and a deviated 
septum, there is no evidence that the veteran actually has, 
or has ever had, chronic sinusitis.   

In fact, it is the veteran's own contention that he does not 
suffer from sinusitis.  During his August 2007, the veteran 
indicated that the claim for sinusitis was erroneously filed.  
By his own admission he stated, "...I didn't have sinus 
trouble and I still don't."  See Hearing Transcript, pp. 3-
4, 16-18.  This contention is consistent with other "new" 
evidence submitted since 1962.  For example, the veteran has 
submitted letters stating that while under the treatment of 
his ear, nose and throat specialist, Dr. K, in 1946, he was 
advised that he did not suffer from sinusitis, but rather 
rhinitis and a deviated septum.  It is noted that he is now 
service-connected for these conditions.  Moreover, at his May 
2008 VA examination, the veteran again stated that the 
sinusitis claim was pursued in error.  The examiner further 
noted that the veteran "does not have evidence of chronic 
sinusitis by history or clinical records."  

Notably, the foregoing contentions are also consistent with 
the procedural posture of this case, which was outlined at 
length in the introduction of this decision. Namely, the 
veteran's formal claim in 2002 never mentioned sinusitis; 
there is no specific request to reopen the claim for 
sinusitis; and the veteran omitted the issue of sinusitis 
from his formal appeal (See Form 9, May 2005).  

Nevertheless, there has been no evidence presented since the 
date of the April 1962 rating decision that would either 
provide a diagnosis of sinusitis, or link a possible 
sinusitis diagnosis to service.  Therefore, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis. 

II.  Service Connection - Chronic Bronchitis and/or Pneumonia

The veteran contends that he suffered from bronchitis and/or 
pneumonia while on active duty; he seeks entitlement to 
service connection for residuals of those conditions.  The 
Board notes that the veteran has a significant medical 
history with respect to respiratory issues, including current 
diagnoses of a deviated septum, rhinitis, asthma, and chronic 
obstructive pulmonary disease.  He is service connected for 
the deviated septum and rhinitis.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

At his induction examination in 1943, the examiner noted a 
history of sinus problems and an abscessed ear; no 
abnormalities with respect the respiratory system were 
indicated, and in fact, an examination of the respiratory 
system revealed normal findings upon both induction and 
separation.  In May 1943, the veteran was seen at sick bay 
for congestion and a head cold.  A contemporaneous x-ray was 
within normal limits.  He responded to treatment for the cold 
and was discharged to duty after 48 hours.  

Notably, it is the veteran's contention that he was diagnosed 
with pneumonia or acute bronchitis on or about this date; 
however, the service medical records only show a diagnosis 
and treatment relating to a head cold.  The service medical 
records are otherwise silent as to any complaints or 
treatment relating to the lungs or respiratory system.  
Again, at his separation examination, his clinical 
evaluations were normal for lungs and chest.  

The post-service records show that the veteran was 
hospitalized on 4 occasions between 1951 and 1962.  These 
records are largely financial in nature, and as such, they do 
not provide specific medical diagnoses or narrative medical 
summaries.  The veteran contends that these hospitalizations 
were the result of "acute shortness of breath."  The next 
documented treatment for breathing problems was not until 
1996, at which time he was treated for, and diagnosed with 
asthma and rhinitis.  

VA medical records from December 2000 to February 2008 show 
sporadic treatment for maintenance of asthma symptomatology.  
In 2004, pulmonary function tests (PFTs) indicated severe 
airflow limitation consistent with asthma.  In November 2006, 
the veteran had complaints of coughing, chest/nasal drainage, 
and a sore throat.  The VA physician cited potential 
bronchitis, but upon follow-up X-ray examination, the final 
assessment was "moderate lung hyperinflation."  In May 
2008, PFTs again revealed severe airflow limitation, and an 
overall decrease in gas transfer.  The VA examiner stated 
that these findings were consistent with a diagnosis of 
asthma.  

At the May 2008 VA examination, the veteran related his 
history of his breathing problems to the examiner.  He stated 
that he had been advised by a military physician that he had 
either acute bronchitis or pneumonia while in-service.  He 
further stated that he was placed in an oxygen tent to help 
with his breathing, but that he was not hospitalized.  Upon 
objective examination, the VA examiner assessed that no 
bronchitis or recurrent pneumonia was found.  Furthermore, 
after reviewing the entire claims file, the examiner 
concluded that the veteran's medical history did not 
demonstrate recurrent bouts of bronchitis or pneumonia.  He 
further opined that it was less likely than not that he has 
chronic bronchitis or recurrent pneumonia due to military 
exposures or military service.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for residuals of bronchitis and/or pneumonia.  

Quite simply, neither bronchitis nor pneumonia was shown in 
service; there were no findings or diagnoses of chronic 
bronchitis or pneumonia at the veteran's separation 
examination; and, according to the veteran's medical lengthy 
history and the opinion of the VA medical examiner in 2008, 
the evidence does not currently show that the veteran suffers 
from chronic bronchitis or recurrent pneumonia.  As such, the 
Board finds the May 2008 VA medical examination most 
probative in that it does not demonstrate that the veteran 
currently has diagnosed chronic bronchitis or recurrent 
pneumonia.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38  U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board's perusal of the record in this 
case shows no competent proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of 
evidence showing a current diagnosis of bronchitis or a 
respiratory disability, service connection cannot be granted.  
38 C.F.R. § 3.304(f).  Even if the veteran were found to have 
current diagnoses of chronic bronchitis and/or pneumonia, the 
Board finds that there is no evidence of record that any such 
disabilities are related to any event, injury, or disease in 
service.

The Board recognizes the contentions of the veteran as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Indeed, the veteran provided some very 
thoughtful and competent testimony at his August 2007 
hearing.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.  App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that the veteran currently has bronchitis as a 
result of his service.

It is further recognized that the veteran has other breathing 
or respiratory-related symptoms which may mimic chronic 
bronchitis including asthma and rhinitis (which is a service-
connected disability); but the evidence is not equivocal with 
regard to chronic bronchitis, and a reasonable doubt is not 
raised to be resolved in his favor.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the benefit of 
the doubt doctrine is not for application.  Therefore, 
service connection for residuals of chronic bronchitis and/or 
recurrent pneumonia is denied.  38 U.S.C.A.  § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for sinusitis is denied.

Entitlement to service connection for residuals of bronchitis 
and/or pneumonia is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


